United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT



                                   No. 98-3898


Clarence Kenneth Bell,                        *
                                        *
            Plaintiff-Appellant,        *         Appeal from the United States
                                        *         District Court for the Eastern
      v.                                *         District of Arkansas
                                        *
Tyson Foods, Inc.,                            *         [UNPUBLISHED]
                                        *
            Defendant-Appellee.         *


                               Submitted: April 23, 1999
                                   Filed: May 7, 1999


Before McMILLIAN and MURPHY, Circuit Judges, and MONTGOMERY,
District Judge.1


PER CURIAM.

     Clarence Kenneth Bell (“Bell”) brought this action pursuant to the Family and
Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601-54 (1999), alleging that his former
employer, Tyson Foods, Inc. (“Tyson”), improperly terminated him for excessive




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, sitting by designation.
absenteeism. He now appeals the district court’s2 order granting Tyson’s motion for
summary judgment. The district court concluded that Bell had failed to present
sufficient evidence demonstrating the objective existence of a serious health
condition--a necessary showing for his recovery under the FMLA. Having reviewed
the record and the parties’ briefs, we conclude that the district court’s ruling was
correct, and an extended discussion is not warranted. We affirm for the reasons stated
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




      2
       The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.